UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SHIRLENE CHAVIS,
Plaintiff-Appellant,

v.
                                                                    No. 98-1145
KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Wilmington.
James C. Fox, District Judge.
(CA-96-196-7-F1)

Submitted: October 30, 1998

Decided: December 1, 1998

Before MURNAGHAN and MOTZ, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William Lee Davis, III, Lumberton, North Carolina, for Appellant.
Janice McKenzie Cole, United States Attorney, Anne M. Hayes,
Assistant United States Attorney, Barbara D. Kocher, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Shirlene Chavis appeals the district court's order upholding the
decision of the Commissioner of Social Security (Commissioner) that
Chavis is not entitled to disability insurance benefits or supplemental
security income. Because the Commissioner's decision is supported
by substantial evidence and the correct law was applied, we affirm.

I

Chavis was born on April 15, 1946. She completed the tenth grade,
although her reading ability is at the third grade level. Past relevant
work was as a frame spinner and a sewing machine operator. Chavis
stopped working on October 8, 1982. She alleged disability due to
hypertension, a breast tumor, back problems, weakness, diabetes,
arthritis, and stomach and bladder problems.

Chavis applied for benefits in 1987.1 A hearing on her application
was conducted on December 12, 1987. The ALJ issued an unfavor-
able decision, and Chavis appealed. Because she was a member of the
class established in Hyatt v. Heckler, 757 F.2d 1455 (4th Cir. 1985),
the Appeals Council vacated the ALJ's decision and remanded for
further evaluation of Chavis' claimed pain. Following her second
hearing, the ALJ determined that she was not entitled to benefits. The
Appeals Council again vacated this decision and remanded for con-
sideration of her subjective complaints. After an August 15, 1989,
hearing, the ALJ returned an unfavorable decision; the Appeals Coun-
cil vacated the decision and remanded for evaluation of Chavis' com-
plaints of pain pursuant to Social Security Ruling (SSR) 88-13. At the
_________________________________________________________________
1 She also applied for benefits in 1983 and 1984. The applications were
denied administratively, and Chavis did not seek judicial review of either
decision.

                     2
subsequent hearing, the ALJ decided that Chavis was not disabled
because she could perform the full range of light work activity. The
Appeals Council vacated this decision and remanded for further eval-
uation under Hyatt v. Sullivan, 899 F.2d 329 (4th Cir. 1990).

On May 8, 1991, an ALJ conducted yet another hearing and deter-
mined that Chavis was not disabled because she retained the residual
functional capacity to perform most medium work. The Appeals
Council upheld this decision. Chavis sought judicial review. The dis-
trict court concluded that substantial evidence supported the finding
that Chavis was not disabled. Chavis appealed to this court. After oral
argument, but prior to our decision, Chavis was found to be a member
of the class entitled to readjudication under Hyatt v. Shalala, No. C-
C-83-655-MU (W.D. N.C. Mar. 21, 1994). Her appeal was dismissed
in order that she pursue administrative review.

On January 5, 1996, an ALJ conducted the most recent hearing in
this matter. Chavis was represented by counsel at the hearing, at
which she, one of her daughters, and a vocational expert (VE) testi-
fied. The ALJ found that Chavis suffered from the following severe
impairments: vision loss; lumbar arthritis; hypertension; diabetes;
obesity; seizures; borderline intellectual functioning; a personality
disorder; depression; and a conversion disorder. 2 However, none of
these impairments, singly or in combination, met or equaled an
impairment listed at 20 C.F.R. Part 404, Subpart P, App. 1 (1998).
See Hines v. Bowen, 872 F.2d 56, 58-59 (4th Cir. 1989).

The ALJ gave detailed reasons for rejecting many of Chavis'
claimed physical maladies and for crediting certain medical evidence
over other such evidence. He determined that Chavis had the residual
_________________________________________________________________
2 Her diabetes, hypertension, and seizures are controlled with medica-
tions. EKG's and stress test results have been normal. Chavis has cor-
rected vision of 20/100 in her right eye and 20/20 in her left eye. While
she suffers from lumbar osteoarthritis, the pain caused by this condition
is fairly well controlled with medication and her range of movement is
not significantly limited. Chavis has apparently not received mental
health treatment since October 1990. Her memory, insight, and judgment
were described as good. She can follow simple instructions but cannot
work in stressful environments because of her mental impairments.

                    3
functional capacity to work, except that she cannot lift or carry more
than ten pounds frequently or twenty pounds occasionally. Addition-
ally, she needs a sit/stand option. Chavis cannot climb, work around
chemicals, smoke, or other fumes. Nor can she work in a stressful
environment, bend, or squat. These restrictions prevented her from
engaging in her past work as a sewing machine operator and frame
spinner.

Based on Chavis' age, past work, education, and residual func-
tional capacity, the regulations would direct a finding of not disabled.
See 20 C.F.R. Part 404, Subpart P, App. 2,§§ 202.11, 202.18 (1998).
However, because Chavis suffered from nonexertional impairments,
the regulations were not conclusive, but could be used only as a
guide, and the testimony of a VE was necessary. See Walker v.
Bowen, 889 F.2d 47, 49-50 (4th Cir. 1989). Here, the VE testified that
jobs--including product assembly, shoe packing, product labeling,
and lampshade assembly--exist in the regional and national econo-
mies which Chavis was capable of performing. Therefore, she was not
disabled. The Appeals Council upheld this decision, which became
the final decision of the Commissioner.

Chavis then filed the instant action in the district court. A magis-
trate judge recommended upholding the Commissioner's decision.
Over Chavis' objections, the district court adopted the recommenda-
tion and entered judgment for the Commissioner. This appeal fol-
lowed.

II

We must uphold the factual findings of the Commissioner if they
are supported by substantial evidence and were reached through
application of the correct legal standard. See 42 U.S.C.A. § 405(g);
Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987). Substantial evi-
dence is "such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion." Richardson v. Perales, 402 U.S.
389, 401 (1971) (internal citation omitted). "It consists of more than
a mere scintilla of evidence but may be somewhat less than a prepon-
derance." Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966). In
reviewing for substantial evidence, we do not re-weigh conflicting
evidence, make credibility determinations, or substitute our judgment

                    4
for that of the Commissioner. See Hays v. Sullivan, 907 F.2d 1453,
1456 (4th Cir. 1990). "Where conflicting evidence allows reasonable
minds to differ as to whether a claimant is disabled, the responsibility
for that decision falls on the [Commissioner] (or the [Commission-
er's] designate, the ALJ)." Walker v. Bowen, 834 F.2d 635, 640 (7th
Cir. 1987). Accordingly, the issue before us is not whether the claim-
ant "is disabled, but whether the ALJ's finding that she is not disabled
is supported by substantial evidence and was reached based upon a
correct application of the relevant law." Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

III

Chavis first contends that the ALJ's decision was at odds with pre-
vious decisions of the Appeals Council, which allegedly found that
Chavis suffered from lumbar spasm, increased pain with bending,
marked pain with any type of movement of the lower back, increased
pain with sitting, and a history of chest pain. Additionally, Chavis
asserts that the Appeals Council found that she suffered from a severe
mental impairment. Our review of the April 4, 1989, decision of the
Appeals Council reveals that it contains no such factual findings.
Rather, the Appeals Council identifies Chavis' claimed impairments
and refers to certain medical reports. The Appeals Council concludes
that the ALJ should have made specific findings as to Chavis' impair-
ments, including her seizure disorder, and should also have evaluated
her subjective complaints of pain. In its September 15, 1989, decision,
the Appeals Council made no factual findings other than agreeing that
Chavis had severe mental impairments (presumably borderline intel-
lectual functioning and a personality disorder) imposing significant
nonexertional limitations. The Appeals Council directed the ALJ to
make certain findings related to Chavis' mental impairments and
claims of pain.

The Appeals Council, therefore, only concluded that Chavis suf-
fered from severe mental impairments. It never found the other
impairments as alleged by Chavis. With regard to her mental impair-
ments, we note that the ALJ, like the Appeals Council, in this case
specifically found that Chavis suffered from borderline intellectual
functioning and a personality disorder. Chavis' claim that the ALJ
disregarded the Appeals Council's factual findings is incorrect.

                    5
IV

Chavis takes issue with the ALJ's weighing of the medical evi-
dence. She contends that he wrongfully disregarded the opinions of
certain treating physicians in favor of non-examining physicians and
doctors who performed consultative examinations. Further, Chavis
alleges that the ALJ improperly relied on his own observation of
Chavis at the hearing. Finally, she states that the ALJ ignored the
physical assessment limitations noted by the state agency that evalu-
ated her.

A treating physician's opinion is accorded significant, but not con-
trolling, weight. "[I]f a physician's opinion is not supported by clini-
cal evidence or if it is inconsistent with other substantial evidence, it
should be accorded significantly less weight." Craig v. Chater, 76
F.3d at 590. Here, the ALJ properly discounted the opinions of sev-
eral of Chavis' treating physicians that she was disabled because the
opinions were conclusory and inconsistent with various activities that
Chavis has engaged in over the years.

Chavis complains that the ALJ relied on his own observation and
assessment of her at the hearing. However, our review of the ALJ's
opinion reveals that he made findings of fact based solely on the evi-
dence of record. Nor did he ignore the state agency's physical limita-
tions assessment. Rather, he specifically gave reasons for giving the
report less weight than other evidence. First, the state experts never
examined Chavis. Second, the experts did not have before them the
extensive medical evidence that the ALJ did. Third, they did not con-
sider the combined effects of Chavis' various impairments on her
ability to perform work.

V

Chavis contends that the ALJ incorrectly assessed her allegations
of pain. "[O]nce objective medical evidence establishes a condition
which could reasonably be expected to cause pain of the severity a
claimant alleges, those allegations may not be discredited simply
because they are not confirmed by objective evidence of the severity
of the pain itself." Craig v. Chater, 76 F.3d at 593. Here, the ALJ
found that Chavis has osteoarthritis of the lumbar spine, a condition

                     6
that might reasonably cause pain. The ALJ found that Chavis' com-
plaints of the extent of her pain were not credible, however. Medica-
tions taken for her pain have produced fairly good results. She had not
sought other methods of treating the pain. Her daily activities, includ-
ing sewing, doing housework, grocery shopping, and visiting a friend
were inconsistent with the claimed severity of her pain. We will not
disturb the ALJ's properly supported credibility determination.

VI

Finally, Chavis asserts that the hypothetical posed to the VE did
not accurately represent all her limitations. The hypothetical in this
case precisely and comprehensively set out every physical and mental
impairment that the ALJ accepted as true and significant. The ALJ
was not bound, as Chavis apparently believes, to include in the hypo-
thetical those complaints which the ALJ found not credible or irrele-
vant. See Walker v. Bowen, 889 F.2d at 49-51.

VII

We conclude that substantial evidence supports the Commission-
er's determination that Chavis is not disabled and that the Commis-
sioner applied the correct law in this case. We accordingly affirm. We
dispense with oral argument because the facts and legal contentions
are fully presented in the material before us and argument would not
aid the decisional process.

AFFIRMED

                    7